Title: To Benjamin Franklin from the Committee for Foreign Affairs: Two Letters, 11 July 1780
From: Committee for Foreign Affairs
To: Franklin, Benjamin


I.
Sir
Philada. 11 July 1780
After the repeated Remonstrances you have made to Congress on the Subject of Bills of Exchange the inclosed Resolution we are well aware, will need an Apology. We regret that you should have so much Trouble and be put upon so many Expedients in matters of this Kind, well knowing how delicate a Point it is to solicit further Advances after so many have already been made. Congress attending to your Letters & Representations has taken this Step with Reluctance But the present Crisis when not only the Preparations for a vigorous Campaign call for large Expenditures but the Expectation of a cooperating Force make great Additions necessary, has induced Them to risque the Sum mentioned. The Bills will not be drawn faster than indispensible Exigencies may require, and it is to be hoped that this mode of commanding Cash will not be again resorted to.
We are Sir Your obedt. Servants
James LovellWm Churchill Houston
3d CopyHonble. Benja. Franklin
 
Addressed: Honorable / Doctor Franklin / Minister plenipory./ &c. / France
 
II.
Sir
Philada. 11 July 1780
We are to communicate to you that Congress entertain a favorable Sense of the Attention & Services of Monsr. Chasseaulx his Most Christian Majesty’s Consul at the Port of Bergen in Norway in the late Affair of the Prizes sent in there by the Squadron commanded by Capt. Jones, and we beg you will present through the proper Chanel the Acknowledgements to be made for the polite Respect shewn to the Interests of the Citizens of these States.
We are Sir Your very humble Servants
James LovellWm Churchill Houston
3d CopyHon. Benja. Franklin
 
Addressed: Honorable / Doctor Franklin / Minister plenipory. &c. / France
